DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 8 to now include the limitations of claim 13. The most recent non-final office action, mailed 9/20/2021, indicated that the claims would be in a condition for allowance if an amended claim 13 were to be incorporated into claim 8. The amended was clearly indicated in the non-final office action under the header “Conclusion”. Multiple attempts (and voicemails have been left) have been made to contact the attorney of record to discuss amended claim 1 to further incorporate the limitation “wherein the ultrasonic couplant exits the frame from the second side of the frame”. This limitation is supported by filed Figure 5, #64 and would place the claims in a condition for allowance. Unfortunately, claim 13 alone is insufficient for placing the application in a condition for allowance, therefore claims 8 and 14 are still rejected.
The reasoning and amendment applies for the incorporation of claim 19 into claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 10, 11, 12, 14, 15, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744 (as seen in IDS filed 1/8/2021) in view of Lindekugal US 20110313293 and in further view of Lane US 20100260230
As to claim 8, Patton teaches “A wear sole for ultrasonic inspection (Column 3, lines 17-21), comprising: a frame configured to removably mate to a probe holder body (Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21), the frame having an aperture extending therethrough between a proximal facing surface and a distal facing surface (Figure 1, #117, #116 has an aperture running through this element), and a membrane configured to propagate ultrasonic waves therethrough, the frame having a fluid delivery channel (Figure 1, #118 and #119) formed therein for delivering an ultrasonic couplant to a portion of the aperture distal to the membrane (Figure 1, #114 is the membrane located within the aperture of #117; Column 4, lines 22-31; Abstract), wherein the fluid delivery channel is configured to direct a flow of ultrasonic couplant from a first side of the frame to a second side of the frame opposite to the first side of the frame (Figure 1, the couplant enters the frame from the right and occupies the space between #119, therefore reading on this limitation).” Patton teaches a membrane that has the same claimed function as the claimed membrane. Patton does not teach that the membrane is within the aperture.
(Figure 28B, #268 is a membrane within the aperture (aperture is cavity #262) of frame #260, which is a probe cap that is removable from a probe head).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lindekugal with Patton. The concept of having a membrane across or within an aperture is known in the art and seen in both prior arts. The applicant argues that the Patton reference does not teach the membrane being within the aperture of frame #117. Based on the Lindekugal reference, it is known that a membrane can be within an aperture of a frame, therefore it would be obvious to one of ordinary skill in the art to modify Patton by to moving the membrane #114 so it stretches across #117 but remains above #119. The change in location would not alter the operation of the device. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Both membranes stretch across an aperture and separate a first chamber and second chamber. The change in location of a known element does not attest to being a patentable difference.
The prior arts do not explicitly teach a tab and slot for the cap to attach to the frame, however the frame is connected to the frame is some manner in Patton. 
Lane teaches “and a lateral tab configured to engage a corresponding slot in the probe holder body ([0009]; Figures 7A, 8 and 9A depict how the tabs on the cover interact with the slots on the instrument).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lane with Lindekugal and Patton. Modifying Patton to utilize a tab and slot connection system would be obvious to one of ordinary skill in the art. The 

As to claim 10, Patton teaches “wherein a distal facing surface of the frame is configured to mate with a pipe (Figure 1, #150 is a work piece).” Patton does not explicitly teach that the work piece is a pipe.
It would have been obvious to one of ordinary skill in the art to have utilized the sensor taught by Patton to be used to inspect a pipe. Using a known element on another test subject involves routine skill in the art. It has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).


As to claim 11, Patton teaches “wherein the frame is configured to direct the flow of ultrasonic couplant along at least a portion of the length of the aperture (Figure 1; Column 4, lines 22-31).”

As to claim 12, Patton teaches “wherein the membrane is proximally offset from a distal facing surface of the frame (Figure 1, #114 is offset from the distal facing surface of the frame).”
(Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21); positioning the probe holder in contact with a pipe via the wear sole (Figure 1, #111 fits into #117); filling a first chamber in the probe holder with a first volume of ultrasonic couplant (Figure 1, #13 is a chamber filled with coupling fluid; (Figure 1; Column 4, lines 22-31); filling a second chamber extending between the wear sole and the pipe with a second volume of ultrasonic couplant, the first and second chambers being separated by a membrane (Figure 1, #113 is a first chamber that is filled with fluid, #114 membrane separates #113 and #120 and #120 is a second chamber with fluid filled by #119, #118), and the second volume of ultrasonic couplant being in fluid contact with the pipe (Column 4, lines 22-31); and propagating ultrasonic waves from an ultrasonic transducer in the probe holder, through the first volume of ultrasonic couplant, through the membrane, and through the second volume of ultrasonic couplant to the pipe (Figure 1; Column 4, lines 22-31), wherein the fluid channel is configured to direct a flow of the second volume of ultrasonic couplant from a first side of the wear sole to a second side of the wear sole e opposite to the first side of the wear sole (Figure 1, the couplant enters the frame from the right and occupies the space between #119, therefore reading on this limitation).” Patton teaches a membrane that has the same claimed function as the claimed membrane. Patton does not teach that the membrane is within the aperture.
Lindekugal teaches “membrane positioned within the aperture (Figure 28B, #268 is a membrane within the aperture (aperture is cavity #262) of frame #260, which is a probe cap that is removable from a probe head).”

Patton and Lindekugal do not explicitly teach “extending through the probe”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to rearrange known elements so that the inlet could also pass through the probe. The probe holder already has a chamber for fluid, therefore modifying it to have an inlet would involve routine skill in the art. 
The prior arts do not explicitly teach a tab and slot for the cap to attach to the frame, however the frame is connected to the frame is some manner in Patton. 
Lane teaches “via engagement a lateral tab of the wear sole with a corresponding slot in the probe holder ([0009]; Figures 7A, 8 and 9A depict how the tabs on the cover interact with the slots on the instrument).”



As to claim 15, Lindekugal teaches “positioned within an aperture of a frame of a new wear sole (Figure 1, #114).” The prior arts do not not explicitly teach “further comprising removing and replacing the wear sole with a new wear sole having a membrane extending thereacross for separating the first and second chambers.”
It would have been obvious to one of ordinary skill in the art to be able to remove and replace an element from a sensor. In Patton, it can be seen that the #111 can fit onto #117 via #116. If an issue were to occur within #117 or #111, one of ordinary skill in the art has the ability to remove and replace one of the elements. In Lindekugal [0074] and [0080] it teaches that the cap can be removed and replaced with a new cap. The membrane is located within the cap.

As to claim 16, Patton teaches “wherein the membrane is configured to propagate ultrasonic waves emitted by the ultrasonic probe (Figure 1, #114. The ultrasonic energy passes through chamber #113, through #114 and into #120 before entering the work piece #150).”

(Figure 1, #113 is larger than #120).”

As to claim 18, Patton teaches “wherein the first volume of ultrasonic couplant in the first chamber remains substantially constant and wherein the second volume of ultrasonic couplant is continuously delivered to the second chamber to fill the second chamber (Figure 1, #113 appears to stay constant since there are no fluid channels attached for continuous fluid movement. Chamber #120 has a fluid inlet #118 which delivers fluid to this chamber).”

As to claim 20, the combination of Patton and Lindekugal would teach “wherein the membrane is flush mounted with respect to the proximal facing surface of the frame.”
Based on Patton teaching the membrane #114 being located stretching across an aperture, one of ordinary skill in the art could move it be located above #119 but still between #117, based on the teachings of Lindekugal. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Furthermore, applicant has provided no criticality to this structural difference. Applicant has not provided any evidence that the location of the membrane in the claimed invention would be any better than the location of the membrane in Patton. It appears to be an issue of design choice. Both membranes stretch across an aperture and separate a first chamber and second chamber. Patton does not teach a membrane within an aperture but across an aperture, however, applicant does not provide any reasoning as to how this is a patentable difference than the claimed invention. Based on the 

As to claim 21, Patton teaches “wherein the fluid delivery channel is configured to receive the ultrasonic couplant from a fluid channel formed in the probe holder body (#116 has a channel, which can be considered the probe holder body since it is a part of #111).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863